SUPERIOR COURT

OF THE
STATE OF DELAWARE
RICHARD F. STOKES SUSSEX COUNTY COURTHOUSE
JUDGE 1 THE clRCLE, sums 2
chRGETowN, DE 19947
TELEPHoNE (302) 856-5264
May 25, 2017

Robert W. Hassett

SBI # 3373 63

J ames T. Vaugh Correctional Center
1181 Paddock Road

Srnyrna, Delaware 19977

RE: State of Delaware v. Robert W. Hassett,
Case ID# 0005011315

DATE SUBMITTED: March 31, 2017
Dear Mr. Hassett:

Defendant Robert W. Hassett (“Defendant”) has filed his fourth Motion for Postconviction
Relief pursuant to Superior Court Criminal Rule 61 (“Rule 61 ").l For the reasons expressed below
the motion is DENIED.

On June 21, 2001, after a jury trial, Defendant Was found guilty of one count of First Degree
Murder and one count of Possession of a Deadly Weapon During the Commission of a Felony
(“PDWDCF”). On August 10, 2001, Defendant Was sentenced as follows: for First Degree
Murder, to serve the balance of his natural life at Level Five; and for PDWDCF, to serve 20 years at

Level Five. Defendant filed an appeal to the Delaware Supreme Court on Septernber 7, 2001. The

 

l The applicable version of Rule 61 is that effective on June 4, 2014, as amended by an order of this Court dated March
23 , 2017.
l

Supreme Court Affirmed Defendant’s conviction on May 15, 2002. On June 5, 2002, the Supreme
Court mandate was filed, finalizing Defendant’s conviction.2

On May 14, 2003, Defendant filed his first Postconviction Motion. On August 25, 2003, the
Superior Court denied Defendant’s Motion.3 Upon appeal to the Supreme Court, the decision was
remanded back to the Superior Court to consider Defendant’s argument regarding ineffective
assistance of counsel.4 After reconsideration, Defendant’s first Rule 61 Motion was again denied.5
On March 25, 2010, Defendant filed his second Postconviction Motion. On April 20, 2010 that
Motion was denied.6 On February 24, 2016, Defendant filed his third Postconviction Motion. On
March 22, 2016, that Motion was also denied.7 Additionally, Defendant filed an Application for
Writ of Habeas Corpus in Federal Court. On September 18, 2006, the Application was denied and
no certificate of appeal was issued.8

On March 31, 2017, Defendant filed his fourth Motion for Postconviction Relief. He makes
two claims: (1) that he was denied his Sixth Amendment right to a jury trial, verdict, and
sentencing; and (2) that his sentence was imposed in violation of the Due Process Clause of the
Fourteenth Amendment, which has in turn violated the Eighth Amendment prohibition against cruel
and unusual punishment. Defendant raises these claims in light of the recent Delaware Supreme
Court cases Raufv. State and Powell v. State. Rauf determined that Delaware’s capital sentencing
statute, 11 Del. C. § 4209, unconstitutionally violated the Sixth Amendment because it allowed

judges, rather than the jury, to make determinations regarding whether a defendant could be

 

2Docket Entry No. 90; Hassett v. State, 2002 WL 1009861 (Del. May 15, 2002).

3 State v. Hassett, 2003 WL 12999594 (Del. Super. Ct. Aug. 25, 2003).

4 Hassett v. State, Del. Supr., No. 468, 2003, Holland, J. (May 20, 2004).

5 State v. Hassett, 2004 WL 2419139 (Del. Super. Ct. Oct. 14, 2004), an’a', 2005 WL 1653632 (Del. June 24, 2005).
6 State v. Hassett, 2010 WL 1544413 (Del. Super. Ct. April 20, 2010), a]j"a', 2010 WL 3672973 (Del. Sept. 21, 2010).
7 State v. Hassett, 2016 WL 1613231 (Del. Super. Ct. March 22, 2016), af'a', 2016 WL 4742238 (Del. Sept. 9, 2016),
8 Hassett v. Kearney, 2006 WL 2682823 (D. Del. Sept. 18, 2006).

2

sentenced to death.9 Powell gave Rauf retroactive application.10 As required by law,ll Defendant

was sentenced to life in prison under the Delaware capital sentencing statute.

The first step in evaluating a motion under Rule 61 is to determine whether any of the
procedural bars listed in Rule 6l(i) will force the motion to be procedurally barred.12 Both Rule
61(i)(l) and (2) require this motion to be summarily dismissed First, a motion for postconviction
relief cannot be filed more than one year after the judgment is final.13 Given that Defendant’s

conviction was final on June 5, 2002, his motion is time-barred. This most recent Rule 61 Motion

 

9 Raufv. smi@, 145 A.3d 430 (Dei. 2016).

10 Powell v_ sraie, 153 A.3d 69 (Del. 2016).
ll Under 11 Del. C. § 4205, all First Degree Murder convictions must be sentenced under the Delaware capital

sentencing statute, ll Del C. § 4209.
12 super. Ct. Crim. R. 61(1) provides;

(i) Bars to Relief. (1) T ime limitation. A motion for postconviction relief may not be filed more than one year
after the judgment of conviction is final or, if it asserts a retroactively applicable right that is newly recognized
after the judgment of conviction is final, more than one year after the right is first recognized by the Supreme
Court of Delaware or by the United States Supreme Court.

(2) Successive motions (i) No second or subsequent motion is permitted under this Rule unless that second or
subsequent motion satisfies the pleading requirements of subparagraphs (2)(i) or (2)(ii) of subdivision (d) of
this rule. (ii) Under paragraph (2) of subdivision (b) of this Rule, any first motion for relief under this rule and
that first motion's amendments shall be deemed to have set forth all grounds for relief available to the movant.
That a court of any other sovereign has stayed proceedings in that court for purpose of allowing a movant the
opportunity to file a second or subsequent motion under this rule shall not provide a basis to avoid summary
dismissal under this rule unless that second or subsequent motion satisfies the pleading requirements of
subparagraphs (2)(i) or (2)(ii) of subdivision (d) of this rule.

(3) Procedural default Any ground for relief that was not asserted in the proceedings leading to the judgment
of conviction, as required by the rules of this court, is thereafter barred, unless the movant shows (A) Cause for
relief from the procedural default and (B) Prejudice from violation of the movant's rights.

(4) Former adjudication Any ground for relief that was formerly adjudicated, whether in the proceedings
leading to the judgment of conviction, in an appeal, in a postconviction proceeding, or in a federal habeas
corpus proceeding, is thereafter barred.

(5) Bars inapplicable The bars to relief in paragraphs (1), (2), (3), and (4) of this subdivision shall not apply
either to a claim that the court lacked jurisdiction or to a claim that satisfies the pleading requirements of
subparagraphs (2)(i) or (2)(ii) of subdivision (d) of this rule.

'3 See Ruie 6i(i)(i)

was filed nearly 15 years after Defendant’s conviction became final. Additionally, any successive

motion for postconviction relief is barred by Rule 61(i)(2) unless the Defendant has:

(i) [pled]...with particularity that new evidence exists that creates a strong inference that
the movant is actually innocent in fact of the acts underlying the charges of which
[he] was convicted; or
(ii) [pled]...with particularity a claim that a new rule of constitutional law, made
retroactive to cases on collateral review by the United States Supreme Court or the
Delaware Supreme Court, applies to the movant’s case and renders the conviction or
death sentence invalid.14
Thus, in order to overcome the Rule 61(i)(2) bar, Defendant would have to show that a new
rule of constitutional law applied retroactively to his case and rendered his sentence of life
imprisonment invalid. Defendant is unable to meet this standard. The Rauf decision did lay out a
new rule of constitutional law, but it only applies to cases where the defendant has been sentenced
to death. Here, Defendant was sentenced to life in prison; therefore, Raaf does not have any effect
on his sentence. Given the limitation of the Raaf holding to death penalty cases, there is no basis by
which to grant Defendant’s Rule 61 Motion.
Considering the foregoing, Defendant’s Motion for Postconviction relief is DENIED. As
Defendant’s Motion for Postconviction relief is denied, Defendants Motion for Appointment of

Counsel, Motion to Proceed in Forrna Pauperis, and Motion for Recusal are also DENIED.

IT IS SO ORDERED.

 

cc: Prothonotary’s Office
David Hume, Esq.

 

“‘ see Ruie 61(i)(2); 6i(d)(2)(i), (ii).